Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147013                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 147013
                                                                   COA: 312441
                                                                   Kent CC: 93-064278-FC
  GREGORY WINES,
          Defendant-Appellant.

  ____________________________________/

         By order of January 31, 2014, the application for leave to appeal the January 25,
  2013 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Carp (Docket No. 146478), People v Davis (Docket No. 146819), and People v Eliason
  (Docket No. 147428). On order of the Court, the cases having been decided on July 8,
  2014, 496 Mich. 440 (2014), the application is again considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2014
           p1215
                                                                              Clerk